07/27/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                 No. DA 18-0258

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

JOSHUA PAUL SCARBOROUGH,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including September 2, 2020, within which to prepare, serve, and file its

response brief.




MPD                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              July 27 2020